      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 1 of 23


                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

NATIVIDAD DIAS,                                )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           CV 620-035
                                               )            (Formerly CR 618-014)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Petitioner, an inmate at the Federal Correctional Complex in Coleman, Florida, filed a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. For the reasons

set forth below, the Court REPORTS and RECOMMENDS the § 2255 motion be DENIED,

this civil action be CLOSED, and a final judgment be ENTERED in favor of Respondent.

I.     BACKGROUND

       A.     Indictment

       On September 10, 2019, the grand jury in the Southern District of Georgia charged

Petitioner, along with nineteen co-defendants, with one count of conspiracy to distribute

controlled substances in violation of 21 U.S.C. § 846 (“Count One”) and three counts of

distributing controlled substances in violation of 21 U.S.C. § 841(a)(1). United States v. Dias,

CR 618-014, doc. no. 3 (S.D. Ga. September 10, 2019) (hereinafter “CR 618-014”). The Court

appointed attorney Laura G. Hastay under the Criminal Justice Act to represent Petitioner. Id.,

doc. nos. 18-19.


                                               1
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 2 of 23


       B.      Agreement to Plead Guilty

       On December 21, 2018 Petitioner appeared with counsel and pled guilty to Count One.

Id., doc. nos. 324, 351, 352, 526. The Plea Agreement stated that Petitioner would be subject

to a mandatory minimum ten years of imprisonment. Id., doc. no. 526, (“Plea Agreement”),

p. 3. The Plea Agreement memorialized the parties’ agreement to a sentence of 240 months,

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C). Id. Notably, the Plea Agreement

further explained Sentencing Guidelines are advisory and “are based on all of Defendant’s

relevant conduct, pursuant to U.S.S.G. § 1B1.3, not just the facts underlying the particular

Count to which Defendant is pleading guilty.” Id. at 3-4. The Plea Agreement also stated,

“[t]he government is free to provide full and accurate information to the Court and U.S.

Probation Office for use in calculating the applicable Sentencing Guidelines range.” Id. at 4.

       In exchange for the guilty plea, the government agreed to (1) dismiss the remaining

counts against Petitioner in the indictment, and (2) not object to a two-point acceptance of

responsibility reduction and move for an additional one-point reduction if Petitioner’s offense

level was sixteen or greater prior to the acceptance of responsibility reduction. Id. Petitioner’s

Plea Agreement contained the following factual basis for his guilty plea:

                The elements necessary to prove the offense charged in Count One are
       (1) [t]hat two or more people in some way agreed to try to accomplish a shared
       and unlawful plan to possess 50 grams or more of methamphetamine, a Schedule
       II controlled substance; and (2) [t]hat the Defendant knew the unlawful purpose
       of the plan and willfully joined in it; and (3) [t]hat the object of the unlawful
       plan was to possess with the intent to distribute and distribute the
       methamphetamine.
               Defendant agrees that he is, in fact, guilty of these offenses. He agrees to
       the accuracy of the following facts, which satisfy each of the offense's required
       elements: specifically, that beginning on a date at least as early as November
       2015, up to and including the return date of this indictment, the precise dates
       being unknown, in Bulloch, Burke, Candler, Effingham, Evans, Jenkins, and
       Screven Counties, within the Southern District of Georgia, and elsewhere,
       NATIVIDAD DIAS, aided and abetted by the co-defendants and by others
                                                2
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 3 of 23


       known and unknown, with some joining the conspiracy earlier and others
       joining later, did knowingly and intentionally combine, conspire, confederate
       and agree together and with each other, and with others known and unknown,
       to possess with intent to distribute and to distribute a mixture or substance
       containing a detectable amount of methamphetamine, a Schedule II controlled
       substance, and marijuana, a Schedule I controlled substance. All in violation of
       Title 21, United States Code, Sections 841(a)(1) and 846. And further that as a
       result of his own conduct, respectively, and the conduct of conspirators, it was
       reasonably foreseeable to these defendants that this conspiracy involved 50
       grams or more of methamphetamine, a Schedule II controlled substance, in
       violation of Title 21, United States Code, Sections 841(a)(1) and 846. All in
       violation of Title 21, United States Code, Section 846 and Title 18, United States
       Code, Section 2.

Id. at 2. With his signature on the Plea Agreement, Petitioner agreed he read and carefully

reviewed it with his counsel, Ms. Hastay, and Petitioner agreed he understood each provision,

voluntarily agreed to it, and “stipulate[d] that the factual basis set out therein is true and

accurate in every respect.” Id. at 10.

       By signing the Plea Agreement, Petitioner further agreed to “entirely waive[] his right

to a direct appeal of his conviction and sentence on any ground” unless the Court (1) sentenced

him above the statutory maximum, (2) sentenced him above the advisory Sentencing

Guidelines range, or (3) the government appealed the sentence. Id. at 6. Absent one of those

three conditions, “[Petitioner] explicitly and irrevocably instruct[ed] his attorney not to file an

appeal.” Id. Further, Petitioner waived his right to collaterally attack his conviction and

sentence on any ground other than ineffective assistance of counsel. Id. at 6-7. By signing the

Plea Agreement, Petitioner additionally attested Ms. Hastay had “represented him faithfully,

skillfully, and diligently, and he is completely satisfied with the legal advice given and the

work performed by his attorney.” Id. at 8.

       At the guilty plea hearing, Chief United States District Judge J. Randal Hall first

confirmed no one had threatened or pressured Petitioner into pleading guilty and that he clearly


                                                3
       Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 4 of 23


understood where he was and why he was in court. Id., doc. no. 597 (“Rule 11 Tr.”), pp. 3-6.

Judge Hall reviewed all the charges against Petitioner in the indictment. Id. at 6. Petitioner

confirmed he had as much time as he needed to go over the charges with Ms. Hastay. Id. at 7.

Petitioner also testified under oath he was satisfied with the assistance he had received from

Ms. Hastay and that he had read and reviewed the Plea Agreement with counsel before signing

it. Id. at 8.

        Judge Hall also explained the rights Petitioner would be waiving by pleading guilty,

and Petitioner affirmed he clearly understood those rights. Id. at 7-8. Among the rights

explained, Judge Hall reviewed the right to trial by jury, the presumption of innocence, the

government’s burden to prove guilt beyond a reasonable doubt, the right to present and cross-

examine witnesses, and the right to remain silent. Id. Judge Hall then confirmed the parties’

agreement, pursuant to Rule 11(c)(1)(C), that Petitioner’s sentence was not to exceed 240

months. Id. at 9. Judge Hall then explained that if the Court accepted the Plea Agreement,

Petitioner could not be sentenced beyond 240 months, and if the Court did not accept the Plea

Agreement, Petitioner could withdraw his plea or, if he still wished to plead guilty, possibly

be subject to a less favorable sentence. Id. at 9-10.

        Judge Hall also specifically reviewed the appeal and collateral attack waiver provisions

of the Plea Agreement. Id. at 9-10. Judge Hall confirmed that, other than the Plea Agreement,

no one on behalf of the government had promised anything to procure the guilty plea. Id. at

10. Judge Hall reviewed the statutory penalty for pleading guilty to Count One, which was a

statutory minimum sentence up to ten years in prison and a maximum of life. Id. When asked,

Petitioner confirmed he understood the possible imprisonment penalty, as well as the potential

$10,000,000 fine, up to five years of supervised release after completion of the term of


                                                4
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 5 of 23


imprisonment, and the special assessment fee of $100. Id. at 10-11. Judge Hall also explained

that upon Petitioner’s conviction, he would lose the right to vote, hold public office, serve on

a jury, and own or possess firearms or ammunition. Id. at 11.

       Judge Hall further explained that upon entry of the guilty plea, he would order the

preparation of a Presentence Investigation Report (“PSI”), and Petitioner’s sentence would be

based on the information in the PSI. Id. at 11-13. Judge Hall specifically explained the PSI

would calculate an advisory Sentencing Guidelines range, but he could sentence Petitioner

within the range, below the range, or above the range. Id. However, Judge Hall reiterated if

he accepted the parties’ Rule 11(c)(1)(C) Plea Agreement, Petitioner’s term of imprisonment

could not exceed 240 months. Id. at 13. Judge Hall further explained that, if he decided to

reject the Rule 11(c)(1)(C) agreement of 240 months imprisonment at sentencing, Petitioner

could withdraw his guilty plea or stand by his guilty plea and undergo sentencing without the

assurance of the Rule 11(c)(1)(C) agreement. Id. at 10. Petitioner stated he understood the

sentencing process described by Judge Hall and that no one had promised him he would receive

a particular sentence. Id.

       After reviewing the elements of conspiracy the government would have to prove if

Petitioner went to trial, and confirming Petitioner was admitting his part in the charged

conspiracy, Judge Hall next heard a factual basis for the guilty plea from Agent Kevin Waters

with the United States Drug Enforcement Agency. Id. at 14-21. Agent Waters testified he,

along with other federal and state officers, investigated the drug trafficking activities of

Petitioner and his co-conspirators, beginning in November 2015 and mainly consisting of the

trade of crystal methamphetamine in Bullock County and other surrounding counties within

the Southern District of Georgia. Id. at 15. The investigation revealed Petitioner and his co-


                                               5
       Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 6 of 23


conspirators agreed and planned to possess illegal substances with the intent to distribute. Id.

Agent Waters used controlled purchases, surveillance, and informants to gather information.

Id. at 16.

        During the investigation, three controlled purchases occurred with Petitioner on May

31, June 8, and August 16, 2017, and involved 27.54, 31.869, and 81.230 grams of

methamphetamine, respectively, purchased at Petitioner’s residence and in Screven County,

Georgia. Id. at 15-17. In each controlled purchase, Petitioner possessed the illegal substances

and distributed them to the confidential informant. Id. at 17. On September 14, 2017,

Petitioner gave a confidential informant 52.421 grams of crystal methamphetamine and 411.8

grams of marijuana in Screven County, which was later paid for on different dates with

government funds. Id. at 17-18.

        During the investigation, Agent Waters discovered Petitioner’s role in the conspiracy

was that of a leader. Id. at 18. Co-conspirators and confidential informants described

Petitioner’s role in the conspiracy as a leader. Id. Agent Waters also determined from his

investigation Petitioner was responsible for distributing multiple kilograms of illegal

substances per month. Id.

        On cross-examination by Ms. Hastay, Agent Waters also testified some of Petitioner’s

co-conspirators were being supplied by sources other than Petitioner. Id. at 19-20. Further,

officers never seized more than one kilogram of methamphetamines during the course of the

investigation despite Agent Waters believing Petitioner was distributing multiple kilograms

per month. Id. at 20. After Agent Waters finished testifying, Petitioner stated he had no

disagreement with anything presented in the factual basis for the guilty plea, and he admitted

his participation in the conspiracy. Id. at 21. Petitioner also told Judge Hall he was guilty of,


                                               6
       Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 7 of 23


and wanted to plead guilty to, Count One of the indictment. Id.

        Judge Hall then summarized the proceedings as follows:

                With the entry of the signed plea into the record of this hearing, this
        Court finds that the [Petitioner], Mr. Dias, is competent. He fully understands
        the charge against him. There is an independent factual basis supporting his
        guilty plea on this charge. He knows the statutory punishment, including the
        statutory minimum, that could be imposed on this charge, and he knows his jury
        rights, which he has knowingly and voluntarily waived.

               I further find that [Petitioner’s] decision to plead guilty today was
        voluntary, knowing, and not the result of any force, pressure, threats, or
        promises other than the promises made by the Government in the plea
        agreement. Therefore, I now accept the guilty plea and adjudge Mr. Dias guilty
        of Count One of the indictment based upon that plea.

Id. at 23.

        C.     Sentencing

        The United States Probation Office prepared a Presentence Investigation Report

(“PSI”) setting Petitioner’s Total Offense Level at thirty-nine, Criminal History Category at I,

and Guidelines imprisonment range at 262 to 327 months. PSI ¶¶ 31, 36, 57. Petitioner’s base

level offense was thirty-eight, increased by four for his role in the conspiracy as a leader. PSI

¶¶ 22, 25. The offense level was then lowered three levels for Petitioner’s acceptance of

responsibility. PSI ¶¶ 29-30.

        Petitioner raised two objections to the PSI. CR 618-014, doc. no. 598 (“Sent. Tr.”), p.

4; PSI Add. Petitioner first objected to the offense level enhancement for his role as a leader

in the conspiracy, and second, he objected to the drug weight or quantity attributed to him.

Sent Tr., p. 4-5; PSI Add. Petitioner waived the second objection, citing the low chance of it

succeeding, a desire to maintain eligibility for acceptance of responsibility, and general

defense strategy. PSI Add. Petitioner also filed a motion for downward departure, arguing

Petitioner’s criminal history and personal characteristics warranted a sentence significantly
                                               7
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 8 of 23


less than 240 months. CR 620-014, doc. no. 478.

       At sentencing, Agent Waters testified in support of the offense level enhancement for

Petitioner’s role as a leader in the conspiracy. Sent. Tr., p. 5-20. Agent Waters summarized

his investigation, which included the discovery Petitioner was in a leadership role of more than

five people within the conspiracy. Id. at 6-7. Petitioner led his co-conspirators by giving

directions and instructions on receiving, storing, and distributing drugs. Id. at 7. Petitioner

recruited co-conspirators, including Megan Bazemore, Christina Davis, and Cullen Neal, to

distribute and hold drugs for Petitioner, and he gave them instructions that included driving

Petitioner to certain locations. Id. at 8-9. Petitioner was seen with large sums of money by

the above-named individuals and confidential informants, which in Agent Water’s experience

was indicative of a leadership role. Id. at 10. Agent Waters also testified Petitioner would

participate in consignment transactions, wherein Petitioner provided customers with drugs and

received payment at a later date, which also indicated his authority as a leader. Id. at 11. On

cross examination, Agent Waters testified Petitioner’s debt book and large amounts of cash

were never seized by officers. Id. at 13. Agent Waters also testified other leaders within the

conspiracy also supplied co-conspirators with controlled substances. Id. at 15-20.

       Agent Waters was the only witness to testify. Id. at 20. The government and defense

counsel gave arguments concerning the offense level enhancement. Id. at 21-24. Judge Hall

overruled Petitioner’s objection and found Petitioner was in fact a leader of the conspiracy

under U.S.S.G. § 3B1.1, thereby warranting the offense level enhancement. Id. at 24-26.

Having overruled the objection, Judge Hall adopted the factual statements in the PSI, as well

as the conclusions contained therein, and determined the advisory Guidelines range was 262

to 327 months imprisonment. Id. at 27.


                                               8
       Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 9 of 23


       Prior to announcing the sentence, Judge Hall heard from Ms. Hastay in regard to the

motion for downward departure. Id. at 27-30. Petitioner made a brief statement and apology.

Id. at 30. Judge Hall denied the motion for downward departure, accepted the parties’ Rule

11(c)(1)(C) Plea Agreement, and imposed a term of imprisonment of 240 months. Id. at 32-

35; CR 116-045, doc. nos. 524-27. In keeping with the terms of the Plea Agreement, and in

accordance with the information on the Post-Conviction Consultation Certification, (CR 618-

014, doc. no. 528), Petitioner did not file a direct appeal.

       D.      2255 Proceedings

       Petitioner timely filed the instant § 2255 motion to vacate, set aside, or correct his

sentence, raising the following claims:

       (1)     Petitioner argues his guilty was not voluntary, knowing, or intelligently
               made because of the representation by the Court and his counsel that he
               would be deported to Mexico after one year of imprisonment.

       (2)     Counsel provided ineffective assistance at the Rule 11 hearing by
               providing inadequate investigation and deficient legal research.

       (3)     Counsel provided ineffective assistance at sentencing by not informing
               the Court it should comply with U.S.S.G. § 1B1.3, resulting in a due
               process error as well.

       (4)     Counsel provided ineffective assistance by giving “deficient
               representation” by not filing a direct appeal and not explaining the
               procedural default doctrine.

(See generally doc. no. 1.)

II.    DISCUSSION

       A.      Under Strickland v. Washington, Petitioner Bears a Heavy Burden on an
               Ineffective Assistance of Counsel Claim

       Ineffective assistance of counsel claims are subject to the two-part test enunciated in

Strickland v. Washington, 466 U.S. 668 (1984). See Massaro v. United States, 538 U.S. 500,


                                                9
       Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 10 of 23


505 (2003); United States v. Armstrong, 546 F. App’x 936, 940 (11th Cir. 2013) (per curiam).

Under the first prong, Petitioner must show “counsel’s representation fell below an objective

standard of reasonableness.” Strickland, 466 U.S. at 688. In this regard, “[a] petitioner must

overcome a strong presumption of competence, and the court must give significant deference

to the attorney’s decisions.” Hagins v. United States, 267 F.3d 1202, 1204-05 (11th Cir. 2001).

The purpose of this review is not to grade counsel’s performance because, of course, every

lawyer “could have done something more or different . . . . But, the issue is not what is possible

or ‘what is prudent or appropriate, but only what is constitutionally compelled.’” Chandler v.

United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (en banc).

        Because no absolute rules dictate reasonableness, counsel has no duty to investigate

particular facts or defenses. Id. at 1317. Counsel is not required to “pursue every path until it

bears fruit or until all available hope withers.” Puiatti v. Sec’y, Fla. Dep’t of Corr., 732 F.3d

1255, 1280 (11th Cir. 2013) (quoting Foster v. Dugger, 823 F.2d 402, 405 (11th Cir. 1987)).

Strategic decisions are entitled to a “heavy measure of deference.” Strickland, 466 U.S. at

691.

        “Given the strong presumption in favor of competence, the petitioner’s burden of

persuasion – though the presumption is not insurmountable – is a heavy one.” Fugate v. Head,

261 F.3d 1206, 1217 (11th Cir. 2001) (citation omitted). “The test has nothing to do with what

the best lawyers would have done. Nor is the test even what most good lawyers would have

done. We ask only whether some reasonable lawyer . . . could have acted, in the circumstances,

as defense counsel acted . . . .” Ward v. Hall, 592 F.3d 1144, 1164 (11th Cir. 2010) (citing

Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995)). The Court must resist “using the

distorting effects of hindsight and must evaluate the reasonableness of counsel’s performance


                                               10
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 11 of 23


from counsel’s perspective at the time.” Chandler, 218 F.3d at 1316; see also Waters, 46 F.3d

at 1514 (“The widespread use of the tactic of attacking trial counsel by showing what might

have been proves that nothing is clearer than hindsight – except perhaps the rule that we will

not judge trial counsel’s performance through hindsight.”)

       A court, however, “need not determine whether counsel’s performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged deficiencies

. . . . If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should be followed.” Strickland, 466

U.S. at 697; see Brooks v. Comm’r, Ala. Dep’t of Corr., 719 F.3d 1292, 1301 (11th Cir. 2013).

Under the prejudice prong of Strickland, a petitioner must show “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.    A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694.

       A petitioner must affirmatively prove prejudice that would undermine the results of the

proceedings because “attorney errors come in an infinite variety and are as likely to be utterly

harmless in a particular case as they are to be prejudicial. That the errors had some conceivable

effect on the outcome of the proceeding is insufficient to show prejudice.” Butcher v. United

States, 368 F.3d 1290, 1293 (11th Cir. 2004) (citations and internal quotations omitted).

Indeed, the Court must examine the entirety of counsel’s performance and the effect of such

“in light of the record as a whole to determine whether it was reasonably probable that the

outcome would have been different.” Lancaster v. Newsome, 880 F.2d 362, 375 (11th Cir.

1989). Furthermore, “where the alleged error of counsel is a failure to investigate or discover

potentially exculpatory evidence, the determination whether the error ‘prejudiced’ the


                                               11
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 12 of 23


defendant by causing him to plead guilty rather than go to trial will depend on the likelihood

that discovery of the evidence would have led counsel to change his recommendation as to the

plea.” Hill v. Lockhart, 474 U.S. 52, 60 (1985).

       Moreover, in the context of a guilty plea, “the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59; Stephens v. Sec’y, Fla. Dep’t of Corr., 678

F.3d 1219, 1225 (11th Cir. 2012). In assessing whether a petitioner has met this standard, the

Supreme Court has emphasized the “fundamental interest in the finality of guilty pleas.” Hill,

474 U.S. at 58. Thus, a petitioner must prove “serious derelictions” in counsel’s advice

regarding the plea. Stano v. Dugger, 921 F.2d 1125, 1150-51 (11th Cir. 1991) (en banc)

(citations omitted). Therefore, Petitioner must show both that counsel’s representation fell

below an objective standard of reasonableness, and that there is a reasonable probability that

but for counsel’s errors, he would have insisted on going to trial. Hill, 474 U.S. at 56-59.

       B.     Petitioner Has Not Established He Is Entitled to Relief on Ground One

       Petitioner asserts in Ground One his guilty plea was not voluntary, knowing, or

intelligent because Ms. Hastay, along with the Court, represented to Petitioner he would serve

no more than one year in prison and then be deported to Mexico. (Doc. no. 1, p. 14.) As

discussed below, the record establishes Petitioner’s guilty plea was knowingly and voluntarily

entered.

              1.      Petitioner’s Guilty Plea Was Voluntary and Knowing

       Once a guilty plea becomes final, unless the record demonstrates that the sentencing

court lacked the power to enter the conviction or impose the sentence, a petitioner may only

challenge the knowing, voluntary nature of the plea. United States v. Broce, 488 U.S. 563,


                                              12
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 13 of 23


569 (1989). In conducting its analysis, the Court starts with the proposition that a trial court

may not accept a guilty plea without an affirmative showing on the record that the plea was

intelligent and voluntary. Boykin v. Alabama, 395 U.S. 238, 242-43 (1969). The Eleventh

Circuit has described the requirements for a valid guilty plea as follows: “The Fourteenth

Amendment Due Process Clause requires that a plea of guilty be knowingly and voluntarily

entered because it involves a waiver of a number of the defendant’s constitutional rights. A

plea of guilty cannot support a judgment of guilt unless it was voluntary in a constitutional

sense.” United States v. Brown, 117 F.3d 471, 476 (11th Cir. 1997).

       A guilty plea may be involuntary in a constitutional sense if a defendant is coerced into

his plea, if a defendant does not understand the nature of the constitutional protections he is

waiving, or “if a defendant has such an incomplete understanding of the charge that his plea

cannot stand as an intelligent admission of guilt.” Id. Thus, a defendant must receive “real

notice of the true nature of the charged crime.” Id.

       The Eleventh Circuit has further explained that, for a guilty plea to be knowingly and

voluntarily made, the court accepting the guilty plea must “specifically address three ‘core

principles,’ ensuring that a defendant (1) enters his guilty plea free from coercion,

(2) understands the nature of the charges, and (3) understands the consequences of his plea.”

United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005) (per curiam) (citations

omitted). In addition, “a defendant who seeks reversal of his conviction after a guilty plea . .

. must show a reasonable probability that, but for the error [under Rule 11 of the court accepting

the guilty plea], he would not have entered the plea.” Id. at 1020 (quoting United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004)).




                                               13
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 14 of 23


       At the Rule 11 hearing, Judge Hall reviewed the conspiracy charge and other charges

against Petitioner, specifically informing him in clear terms of the charge to which he was

pleading guilty, and reviewed the elements of the offense the government would have to prove

to obtain a conviction. Rule 11 Tr., pp. 6, 13-14. Petitioner testified he understood this

information. Id. at 6, 8-10, 14. Judge Hall also provided a detailed explanation of the rights

Petitioner would forfeit by pleading guilty, and Petitioner affirmed he understood his decision

to plead guilty would result in a waiver of these rights. Id. at 7-8. Petitioner testified that,

other than the promises the government made in the Plea Agreement, no one had made

promises to get him to plead guilty, and Judge Hall confirmed Petitioner’s decision to plead

guilty was not the result of force, pressure, threats or promises other than those in the Plea

Agreement. Id. at 3, 10, 13. Thus, Judge Hall addressed the three core principles before

accepting Petitioner’s guilty plea.

       Additionally, Judge Hall informed Petitioner of the possible penalty he faced upon

conviction. In particular, Judge Hall explained that if he accepted this Plea Agreement,

Petitioner would be sentenced to the Rule 11(c)(1)(C) agreed term of twenty years in prison.

Id. at 8-13. Finally, Petitioner also testified he had enough time to discuss the charges with

Ms. Hastay and was satisfied with her services. Id. at 7-8; see also Plea Agreement, p. 8

(“Defendant believes [] his attorney has represented him faithfully, skillfully, and diligently,

and he is completely satisfied with the legal advice given and the work performed by his

attorney.”); p. 10 (“I have read and carefully reviewed this agreement with my attorney.”).

       Petitioner argues he only agreed to plead guilty because the Court and Ms. Hastay

represented to Petitioner at the Rule 11 hearing he would receive no more than one year in

prison and then be deported to Mexico, where Petitioner wished to return. (Doc. no. 1, p. 14.)


                                              14
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 15 of 23


Such a representation was never made at the Rule 11 hearing. In fact, Judge Hall pointed to

the twenty-year term of imprisonment agreed by the parties under Rule 11(c)(1)(C), and

explained that if he rejected this agreement at sentencing, which he did not, Petitioner could

withdraw his guilty plea or face sentencing under the default framework, which gave Judge

Hall the discretion of sentencing Petitioner to any sentence that did not exceed the statutory

maximum penalty. Rule 11 Tr., pp. 8-11.

       In addition, Petitioner confirmed under oath no one promised him a specific sentence

beyond what was in the Plea Agreement, thereby ruling out any possibility of Ms. Hastay

privately assuring Petitioner he would only serve one year of imprisonment. Id. at 13.

Furthermore, in the unlikely event Ms. Hastay ever uttered such an assurance to Petitioner

before his change of plea hearing, Judge Hall remedied any such error by giving a full

explanation of the sentencing process at the change of plea hearing. Further, there was no

mention of deportation at the Rule 11 hearing. Deportation was a point of discussion at

sentencing and in Petitioner’s motion for downward departure, but never in a context

suggesting Petitioner would serve anything less than the full sentence of imprisonment. Sent.

Tr., pp. 28-29, 34.

       Judge Hall’s thorough plea colloquy ensured that Petitioner understood both the nature

of the charge and the consequences of his guilty plea, and that Petitioner was not coerced into

pleading guilty. See Moriarty, 429 F.3d at 1019. Petitioner has not argued, let alone shown,

a reasonable probability that but for any alleged error at the Rule 11 proceeding he would not

have entered his guilty plea. See Dominguez Benitez, 542 U.S. at 83. Indeed, in his request

for relief in the § 2255 motion, Petitioner does not ask to withdraw his guilty plea, but rather




                                              15
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 16 of 23


only asks to be re-sentenced.      (Doc. no. 1, p. 13.)     Accordingly, the Court concludes

Petitioner’s plea was knowing and voluntary.

       C.      Counsel Was Not Ineffective by Conducting an Inadequate Investigation or
               Deficient Legal Research
       In Ground Two, Petitioner claims Ms. Hastay failed to provide effective assistance

during plea bargaining through inadequate investigation and deficient legal research. (Doc.

no. 1, p. 15.) Petitioner further argues he is innocent, set up by his co-defendants, and a more

thorough investigation by Ms. Hastay would have led to a more favorable plea deal. (Id.)

Petitioner’s Ground Two claim clearly fails. Petitioner cannot validly claim he was innocent

of the conduct to which he pled guilty, as such assertions are contradicted by Petitioner’s sworn

testimony at the change of plea hearing. “[S]olemn declarations in open court carry a strong

presumption of verity” and “constitute a formidable barrier in any subsequent collateral

proceedings.” Blackledge v. Allison, 431 U.S. 63, 74 (1977); see also United States v. Rogers,

848 F.2d 166, 168 (11th Cir. 1988) (“[W]hen a defendant makes statements under oath at a

plea colloquy, he bears a heavy burden to show his statements were false.”); United States v.

Stitzer, 785 F.2d 1506, 1514 n.4 (11th Cir. 1986) (noting “if the Rule 11 plea-taking procedure

is careful and detailed, the defendant will not later be heard to contend that he swore falsely”).

       At the change of plea hearing, Petitioner testified he committed the crimes to which he

was pleading guilty, agreed with the testimony by Agent Waters regarding his involvement in

the criminal activity, and stated he wanted to plead guilty because he was in fact guilty of

committing the crimes. Rule 11 Tr., pp. 14, 21. Furthermore, Petitioner confirmed in the PSI

“I am guilty of the offense.” PSI ¶ 19. Moreover, Petitioner signed the plea agreement setting

forth the factual basis for his guilt and swore under penalty of perjury the facts recounted

therein were true. Plea Agreement, pp. 1-2, 10.

                                               16
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 17 of 23


       Further, Petitioner does not specify what facts or arguments Ms. Hastay should have

discovered from additional investigation and legal research. Petitioner argues he told Ms.

Hastay he was innocent and set up to be a scapegoat in the conspiracy. However, as discussed

above, Petitioner agreed he was guilty of the conspiracy charge, and as stated in § I.B-C.,

supra, there was an extensive factual background to support his guilty. Additionally, Ms.

Hastay developed Petitioner’s defense by challenging Agent Waters’s factual assertions on

cross examination at the Rule 11 and sentencing hearing and articulating mitigating factors

during the sentencing phase. Rule 11 Tr., pp. 18-21; Sent. Tr., pp. 13-20, 23-24.

       When a client pleads guilty, defense counsel “need only provide his client with an

understanding of the law in relation to the facts, so that the accused may make an informed

and conscious choice between accepting the prosecution’s offer and going to trial.” Wofford

v. Wainwright, 748 F.2d 1505, 1508 (11th Cir. 1984) (per curiam); see also Carter v. United

States, 288 F. App’x 648, 649 (11th Cir. 2008) (per curiam). Counsel can impart such an

understanding by offering his informed opinion on the best choice after examining the facts,

circumstances, pleadings, and laws at issue. Wofford, 748 F.2d at 1508. Because no absolute

rules dictate reasonableness, counsel has no duty to investigate particular facts or defenses.

Chandler, 218 F.3d at 1317. Counsel is not required to “pursue every path until it bears fruit

or until all available hope withers.” Puiatti v. Sec’y, Fla. Dep’t of Corr., 732 F.3d 1255, 1280

(11th Cir. 2013) (quoting Foster v. Dugger, 823 F.2d 402, 405 (11th Cir. 1987)). This is

particularly true where, as here, Petitioner has not identified any specific research Ms. Hastay

should have performed, let alone shown that additional research would have changed the

outcome of the proceedings, or shown prejudice, given his solemn declaration of guilt and the

extensive facts against his innocence.


                                              17
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 18 of 23


       Thus, Petitioner’s belated claim he was innocent of the crimes to which he pleaded

guilty, and his claim Ms. Hastay was ineffective for advising Petitioner to plead guilty despite

his innocence, are insufficient to carry the burden of establishing his admissions at the change

of plea hearing were false. Rogers, 848 F.2d at 168. Petitioner’s assertions fail to show Ms.

Hastay’s representation fell below an objective standard of reasonableness or that Petitioner

was in any way prejudiced.

       D.      Counsel Was Not Ineffective for Failing to Inform the Court it Must
               Comply with U.S.S.G. § 1B1.3 and Petitioner’s Due Process Argument is
               Procedurally Defaulted

       In Ground Three, Petitioner first argues Ms. Hastay provided ineffective assistance of

counsel by failing to inform the Court it must comply with U.S.S.G. § 1B1.3. (Doc. no. 1, p.

16.) Petitioner argues he never agreed to his role in the conspiracy or the drug weight attributed

to him, and Ms. Hastay failed to object to a “truncated sentencing procedure or ensure the

government met its burden of proof.” (Id.) Section 1B1.3 lists conduct relevant to determining

the sentencing guideline range. Specific to conspiracies, relevant conduct includes:

       [A]ll acts and omissions of others that were-

               (i) within the scope of the jointly undertaken criminal activity,

               (ii) in furtherance of that criminal activity, and

               (iii) reasonably foreseeable in connection with that criminal activity;

       that occurred during the commission of the offense of conviction, in preparation
       for that offense, or in the course of attempting to avoid detection or
       responsibility for that offense.

U.S.S.G. § 1B1.3(a)(1)(B). There are at least four reasons why Petitioner’s claim of

ineffective assistance with respect to this provision has no merit.



                                                18
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 19 of 23


       First, there is no suggestion in the record Judge Hall or the parties performed any act in

connection with sentencing that runs afoul of § 1B1.3(a)(1)(B). Indeed, Plea Agreement cited

§ 1B1.3 and appropriately explained the sentencing guidelines consider all relevant conduct

and not just facts specific to Count One. Plea Agreement, pp. 3-4. Further, the Plea Agreement

also sets forth facts showing Petitioner conspired with others to distribute illegal substances

and “it was reasonably foreseeable to these defendants that this conspiracy involved [fifty]

grams or more of methamphetamine.” Id. at 2.

       Second, the PSI calculated Petitioner’s offense level using all relevant conduct under

§ 1B1.3. PSI ¶¶ 6-16. These facts, which are mainly derived from co-conspirators and

confidential informants, attributed a total of 8.874 kilograms of methamphetamine to

Petitioner because they included acts by Petitioner and co-conspirators that were within the

scope of the conspiracy, in furtherance of the conspiracy, and reasonably foreseeable in

connection to the conspiracy. PSI ¶¶ 6-16. Petitioner initially objected to the drug weight

attributed to Petitioner in the PSI but waived that objection because it was unlikely to succeed

and could be detrimental to his request for reduction based on acceptance of responsibility.

Ms. Hastay confirmed waiver of the objection at the sentencing hearing. Sent. Tr., p. 4.

Although Petitioner may now disagree with the decision to waive the objection to drug weight

attributed to him in the PSI, Ms. Hastay’s waiver of the objection because of these reasons did

not cause her representation to fall below the objective standard of reasonableness. See

Provenzano v. Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998) (holding defense counsel’s

“strategic choices are virtually unchallengeable”).

       Third, the withdrawn objection would not have succeeded because the Court

appropriately considered the acts of Petitioner’s co-conspirators, and the total amount of


                                              19
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 20 of 23


controlled substances sold by the conspiracy, as relevant conduct under § 1B1. As stated in §

I.C., supra, Agent Waters testified to Petitioner’s extensive criminal conduct in the conspiracy

as well as the related activities of his co-conspirators. Sent. Tr., pp. 5-20. Judge Hall cited

these facts in support of the decision to overrule Petitioner’s objection to the offense level

enhancement for being a leader in the conspiracy. Id. at 24-27. Although Petitioner argues

Ms. Hastay failed to object or hold the government to its burden, Ms. Hasty clearly challenged

Agent Waters’s assertions in a thorough cross examination, highlighting the fact co-

conspirators were self-interested parties and some received illegal drugs outside the control or

influence of Petitioner. Sent. Tr., pp. 13-20. Therefore, Agent Waters’ testimony was properly

considered and the relevant conduct of co-conspirators was attributed to Petitioner under

§ 1B1.

         Fourth, any error by counsel during the process of the Court determining the

appropriate guidelines range could not have prejudiced Petitioner because the Court ultimately

imposed the sentence to which Petitioner stipulated and agreed pursuant to Rule 11(c)(1)(C).

         Petitioner also attempts to raise an independent due process argument in Ground III.

“Generally, if a challenge to a conviction or sentence is not made on direct appeal, it will be

procedurally barred in a § 2255 challenge.” United States v. Montano, 398 F.3d 1276, 1279-

80 (11th Cir. 2005) (citing Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994)). “A

ground of error is usually ‘available’ on direct appeal when its merits can be reviewed without

further factual development.” Mills, 36 F.3d at 1055. In other words, Petitioner may not use

this collateral attack as “a surrogate for a direct appeal.” Lynn v. United States, 365 F.3d 1225,

1232 (11th Cir. 2004) (citation omitted).




                                               20
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 21 of 23


       For the Court to review a claim otherwise barred in collateral proceedings, Petitioner

must show both cause and actual prejudice from the error of which he complains. Brown, 720

F.3d at 1333; Montano, 398 F.3d at 1280. “Cause” requires a showing of some external

impediment that prevented a claim from previously being raised. See Weeks v. Jones, 52 F.3d

1559, 1561 (11th Cir. 1995) (citing McCleskey v. Zant, 499 U.S. 467, 497 (1991)). To

demonstrate prejudice, Petitioner “must shoulder the burden of showing, not merely that the

errors at his trial [or sentencing] created a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire trial [or sentencing] with error of

constitutional dimensions.” Frady, 456 U.S. at 170.

       In the alternative, a defendant can also overcome the procedural bar created by
       the failure to appeal if he could [sic] show a fundamental miscarriage of justice;
       “in an extraordinary case, where a constitutional violation has probably resulted
       in the conviction of one who is actually innocent, a federal habeas court may
       grant the writ even in the absence of a showing of cause for the procedural
       default.”

       Montano, 398 F.3d at 1280 (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).

Actual innocence “applies to a severely confined category: cases in which new reliable

evidence shows it is more likely than not that no reasonable juror would have convicted [the

petitioner].” McQuiggin v. Perkins, 569 U.S. 383, 395 (2013) (internal quotations omitted)

(quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)); see also McKay v. United States, 657

F.3d 1190, 1196 (11th Cir. 2011).

       Petitioner has not shown a sentencing error constituting a fundamental defect

reviewable in these § 2255 proceedings, and his due process claim in Ground Three is

defaulted. See United States v. Addonizio, 442 U.S. 178, 186 (1979) (“There is no claim of a

constitutional violation; the sentence imposed was within the statutory limits; and the

proceeding was not infected with any error of fact or law of the ‘fundamental’ character that

                                                21
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 22 of 23


renders the entire proceeding irregular and invalid.”) Nor has he made any showing of cause,

prejudice, or actual innocence.

       E.     Counsel Was Not Ineffective in Advising Petitioner of His Appellate Rights,
              and Petitioner Decided to Forego an Appeal

       In Ground Four, Petitioner argues Ms. Hastay provided ineffective assistance by failing

to act on Petitioner’s desire to file a direct appeal because he disapproved his sentence and by

failing to apprise Petitioner of the procedural default doctrine. (Doc. no. 1, p. 17.) The Court

disagrees.

       Cases in which a criminal defendant explicitly instructs his attorney to file a notice of

appeal are subject to a bright-line rule. “[a]n attorney’s failure to file an appeal after the

defendant requests him to do so entitles the defendant to an out-of-time appeal, even without

a showing that there would have been any viable grounds for an appeal.” Montemoino v.

United States, 68 F.3d 416, 417 (11th Cir. 1995); see also Roe v. Flores-Ortega, 528 U.S. 470,

477-78 (2000) (holding it is professionally unreasonable for attorney to fail to follow

defendant’s express appeal instructions). Thus, if the Court determines Ms. Hastay failed to

honor a request to file a notice of appeal, it must grant Petitioner’s § 2255 motion on that

ground. Furthermore, even in cases where a defendant does not specifically instruct his

counsel to file an appeal, the Court “must still determine ‘whether counsel in fact consulted

with the defendant about an appeal,’” and if counsel did not consult, whether there was a duty

to do so. Thompson v. United States, 504 F.3d 1203, 1206-08 (11th Cir. 2007) (citing Flores-

Ortega, 528 U.S. at 478, 480).

       On June 7, 2019, following sentencing, Petitioner signed a post-conviction consultation

certification, confirming Ms. Hastay explained the appellate process, advised him about the

advantages and disadvantages of pursuing an appeal, and thoroughly inquired into his interest
                                              22
      Case 6:20-cv-00035-JRH-BKE Document 5 Filed 07/28/20 Page 23 of 23


in appealing his conviction. CR 618-014, doc. no. 528, p. 3. Just above his signature on this

document, Petitioner checked the space confirming his decision to forego an appeal despite

the potential consequences, which expressly included “waiver of his/her rights to complaint

about the process that led up to his/her conviction, including in the future, should he/she decide

to seek any form of habeas corpus, 28 U.S.C. § 2255, or other judicial relief from the

conviction.” Id. In light of Petitioner’s signed post-conviction consultation certification form,

the Court finds wholly incredible Petitioner’s allegations he instructed Ms. Hastay to file an

appeal and Ms. Hastay failed to do so. Accordingly, the Court finds Petitioner did not ask Ms.

Hastay to file an appeal, Ms. Hastay fulfilled her duty to consult with Petitioner about filing

an appeal, and Petitioner is not entitled to relief on Ground Four.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS the

§ 2255 motion be DENIED, this civil action be CLOSED, and a final judgment be

ENTERED in favor of Respondent.

       SO REPORTED and RECOMMENDED this 28th day of July, 2020, at Augusta,

Georgia.




                                               23
